Citation Nr: 9921877	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  94-25 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971, to include service in the Republic of Vietnam 
from February to December of 1971.  His military occupational 
specialty (MOS) was Heavy Vehicle Driver.  The veteran has 
received the National Defense Service Medal and Vietnam 
Service Medal.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a November 1993 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied the veteran's 
request to reopen his claim of entitlement to service 
connection for a nervous condition.  The veteran filed a 
timely appeal to that adverse determination.

In a June 1997 decision, the Board granted the veteran's 
request to reopen his claim of entitlement to service 
connection for a psychiatric disorder, to include PTSD, on 
the basis that new and material evidence had been submitted.  
The Board then remanded the instant case for the purpose of 
verifying the veteran's claimed in-service stressful events.  
The claims file has been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  There is no competent evidence to show that the veteran 
engaged in direct combat during his military service.

3.  There is no verifiable stressor that serves to establish 
a basis for a diagnosis of PTSD that is related to military 
service.

4.  A psychiatric disorder was not present during service or 
for many years thereafter.

5.  There is no competent medical evidence of a nexus between 
either the veteran's recently-diagnosed agitated depression, 
major depression, or prolonged depression, and any incident 
of service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was 
neither incurred in nor aggravated by the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  That is, the 
Board finds that the veteran has presented a claim which is 
not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be established for any disease diagnosed after discharge 
from service, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, when a veteran who 
has served for ninety days or more after December 31, 1946, 
manifests a psychosis to a degree of 10 percent or more 
within 1 year of separation from service, that disorder may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

With regard to service connection for post-traumatic stress 
disorder, there must be:  medical evidence establishing a 
clear diagnosis of the disorder; credible supporting evidence 
that the claimed in-service stressor actually occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  Evidence to support a PTSD claim must be evaluated 
in light of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  The 
requirements vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 
38 C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 
75 (1994); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
Section 1154(b), however, "does not require the acceptance 
of a veteran's assertion that he was engaged in combat with 
the enemy; it would be tautological to conclude that it 
did."  Cohen, 10 Vet. App. at 146, citing Irby v. Brown, 6 
Vet. App. 132, 136 (1994).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  

The veteran's service medical records, to include his 
February 1970 induction and December 1971 separation 
examinations, are completely negative with respect to 
complaints and diagnosis of, or treatment for, a psychiatric 
disorder.

Initial post-service VA examination in May 1975 is likewise 
negative with respect to a psychiatric disorder.

In December 1980, the veteran filed his claim of entitlement 
to service connection for a nervous condition.  That claim 
was initially denied by the RO in June 1981.

The veteran was afforded a VA mental disorders examination in 
July 1993.  He described his experiences in Vietnam as 
"mixed" and "uncomfortable."  The veteran reported seeing 
a lot of dead bodies piled up deliberately.  He stated that 
he never killed anyone, nor did he himself see anyone killed.  
The veteran reported that a friend of his from high school 
was killed.  Subjectively, the veteran was very aware of his 
low self image, lack of confidence, depression, 
fruitlessness, and emptiness, although he was involved in a 
relationship.  While the veteran did have some flashbacks and 
nightmares from time to time, they had not destroyed him.  
However, he said that being "over there" did destroy his 
life, more specifically, not just because of his experiences 
in Vietnam, but by returning home.  The veteran felt that 
there had been a good deal of rejection by perspective 
employers upon learning that he was a Vietnam veteran.  
Objectively, the veteran came across as depressed, and yet he 
was seemingly open to help.  He was oriented, there were no 
hallucinations or delusions, and thought content was logical.  
The veteran's affect was flat, his memory appeared fairly 
good, impulse control was good, and insight and judgment were 
fair.  The Axis I diagnoses were PTSD, mild, subclinical, and 
prolonged depression.

In August 1993, records were received from the Social 
Security Administration (SSA).  These include clinical 
records dated in May 1991, which showed the veteran 
complaining of being very nervous and depressed for the 
preceding 20 years since leaving service.  He reported 
insomnia and not being able to sleep more than 3 or 4 hours 
per night.  He did not have any suicidal ideas.  The veteran 
was somewhat nervous on examination.  Impression was agitated 
depression.  In a March 1993 Activities of Daily Living (ADL) 
report, the veteran stated that he had not been hospitalized 
or treated by a psychiatrist for psychiatric impairment, and 
was not on any medication for nerves.  He stated that he 
thought he had some kind of emotional problem that probably 
started after Vietnam and kept growing, becoming a big 
problem 10 years previously.  The veteran stated he used to 
be outgoing and had many friends, but now wanted to be alone.  

The SSA had found that the veteran became disabled in 
February 1993, as the result of psychoactive substance 
dependence disorders and mood disorders.  The basis for the 
disability determination by the SSA was the report of an 
examination by Thomas M. Cassidy, M.D., dated in March 1993.  
The veteran appeared to be much older than his stated age of 
43.  His affect was agitated, and his mood was one of 
profound sadness.  While he had some contact with his family, 
he preferred to be alone, and had no close friends.  The 
veteran reported that he was totally preoccupied with 
suicide, and suffered from periods of depression, when he had 
no energy.  He also reported a profound sense of 
hopelessness, as well as nightmares related to Vietnam.  The 
veteran stated that he drank one case of beer per week.  He 
noted that he experienced nightmares, with associated voices, 
on a regular basis.  Examination showed him to be alert and 
cooperative, with an average fund of information.  He was 
oriented in three spheres, and his recent and remote memory 
were intact.  His insight was somewhat limited.  The Axis I 
diagnoses were PTSD and major depression, recurrent, with 
psychotic features.  Intermittent psychiatric intervention 
was recommended.  

The report of an April 1993 mental functional capacity 
assessment performed by SSA concluded that the veteran had a 
long history of substance abuse, anxiety, depression, and 
obsessive-compulsive disorder.  He was preoccupied with 
suicidal thoughts.

In January 1996, the RO contacted the veteran and requested 
that he provide specific information with respect to his 
claimed in-service stressful events.  The veteran was again 
contacted in August 1996.  He did not respond to either 
request.

As noted, pursuant to its June 1997 remand, the Board 
requested that the veteran provide additional information 
concerning his claimed in-service stressful events.  To that 
end, the RO contacted the veteran in July and August of 1997 
and requested that he furnish names, ranks, units of 
assignment, dates, places, and detailed descriptions of his 
claimed in-service stressors.

In April 1998, the veteran submitted a statement upon which 
he enumerated various claimed stressful situations which 
occurred during his active service in the Republic of 
Vietnam:  being kidnapped, taken to the countryside, and 
robbed at gunpoint on February 15, 1971, by three Vietnamese 
men; encountering sniper fire while driving his truck; fear 
of running over land mines and booby traps; seeing dead 
bodies lying on roads; mortars fired at helicopter pads; and 
fear of racially-motivated gang violence.

The RO contacted the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) in April 1998 for verification of 
the veteran's claimed stressors, enclosing a copy of the 
above-referenced April 1998 stressor statement.

In December 1998, USASCRUR responded to the RO's request for 
stressor verification by forwarding extracts of an 
Operational Report, Lessons Learned (OR-LL), for the 27th 
Engineer Battalion, for the period ending April 30, 1971.  
The OR-LL documented unit activities and casualties.  Also 
forwarded was the recommendation of the veteran's unit for 
the Presidential Unit Citation for the period January 31, 
1971, to April 1, 1971, for heroism while participating in 
combat operations against the enemy.  That document was 
submitted by the 45th Engineer Group, the higher headquarters 
of the 27th Engineer Battalion, and shows records of 
artillery barrages against members of the 27th while they 
worked on airfield facilities at Khe Sanh, which were often 
in danger of ambush.  From the middle of March to April 1, 
1971, the Khe Sanh air facility was the recipient of over 
1150 incoming artillery rounds.  Three members of the 
battalion were wounded on March 22, 1971, when there were 
five distinct and separate barrages of enemy artillery fired 
into the Khe Sanh area.  During the 27th's support of 
Operation Lam Son, fourteen persons received the Purple 
Heart, and two people received the Soldier's Medal for 
pulling three crew members from a crashed and burning 
helicopter.  No names are provided of soldiers who were 
killed in action.

USASCRUR also requested that with respect to casualties, the 
veteran provide more specific information, to include dates, 
full names, complete units, whether the soldier was killed or 
wounded, and a brief description of the incident.  An inquiry 
to the U.S. Army Crime Records Center revealed no record of 
an assault and robbery against the veteran.

In January 1999, the veteran said that he felt that he had 
stated his case completely.

The veteran contends that he suffers from PTSD in that he has 
had a nervous problem ever since his discharge from service, 
which required the use of medications (which he has 
discontinued due to an allergic reaction).

The record before the Board demonstrates that the veteran has 
been diagnosed as having post-traumatic stress disorder in 
March and July of 1993.  The ultimate question is whether 
those diagnoses are reliable and supported by the evidence of 
record.  The veteran has reported that he was exposed to 
stressful incidents in Vietnam which resulted in PTSD, and 
the VA and SSA examiners accepted the veteran's account of 
his Vietnam experiences as supporting a diagnosis of post-
traumatic stress disorder.  However, "[j]ust because a 
physician or other health professional accepted the 
appellant's description of his . . . experiences as credible 
and diagnosed the appellant as suffering from PTSD does not 
mean the [Board is] required to grant service connection for 
PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The Board is not required to accept the veteran's 
uncorroborated account of his experiences.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991).  Moreover, the United States Court of 
Appeals for Veterans Claims (Court) has held that an 
examination based upon a questionable history is inadequate 
for rating purposes.  West, 7 Vet. App. at 78.

A review of the record shows that while the veteran was 
diagnosed with PTSD in July 1993 based upon seeing dead 
bodies piled up, the veteran has never stated that he 
witnessed piled-up corpses while working on the airstrip at 
Khe Sanh during an artillery barrage.

Furthermore, while the veteran's unit was recommended for the 
Presidential Unit Citation, the veteran's service personnel 
records do not show that he was awarded said citation.  In 
any event, the citation is not one which may automatically be 
"accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressors."  
38 C.F.R. § 3.304(f).  Nor is there any evidence of any 
wounds associated with combat.

The next determination is whether the veteran was exposed to 
a verifiable stressor of sufficient severity to support a 
diagnosis of PTSD.  Here, the Board finds that there is no 
independent evidence to corroborate the veteran's reported 
stressors.

Although the veteran was requested by the RO in January and 
August of 1996 and July and August of 1997 to provide 
specific details regarding his alleged stressors, including 
dates, places, unit names, and names of others involved, he 
did not fully respond to those requests.  Moreover, because 
the veteran did not engage in combat, credible supporting 
evidence from any source showing that his claimed in-service 
stressors actually occurred would be required for him to 
prevail under 38 C.F.R. § 3.304(f).  Cohen, 10 Vet. App. at 
147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

Indeed, the veteran has never alleged as a stressor the 
massive artillery barrages which USASCRUR reported as 
occurring during work on the airfield at Khe Sanh.  More 
specifically, the stressors which the veteran has alleged are 
not those enumerated in the information received from 
USASCRUR in December 1998.

The Board finds that the veteran has failed to provide 
sufficiently detailed information that could be used to 
confirm the incidents he has cited as stressors.  It is not 
unreasonable to expect the veteran to provide sufficient 
information to independently verify any of the incidents 
alleged by him.  See Wood, 1 Vet. App. at 193.

In summation, the diagnoses of post-traumatic stress disorder 
are unsupported by the record, based as they were on 
unreliable and unverified information provided by the 
veteran.  As such, without a confirmed in-service stressor, 
the diagnoses are not valid for compensation purposes.  As 
noted in Swann, 5 Vet. App. at 233, the examiner's diagnosis 
can be no better than the facts alleged by the veteran.  
Because the diagnoses were based upon an unverified factual 
premise, they have no probative value.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  Since there is no competent 
evidence of a verifiable stressor that would serve as a basis 
for a diagnosis of post-traumatic stress disorder that is 
related to military service, the claim must be denied.

However, the Board notes that the Court has clarified the 
analysis to be followed in adjudicating a claim for service 
connection for PTSD.  The Court pointed out that VA has 
adopted the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV), in amending 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed. 
Reg. 52695-52702 (1996).  Therefore, the Court took judicial 
notice of:

. . . the effect of this shift in 
diagnostic criteria.  The major effect is 
this: the criteria have changed from an 
objective ("would evoke . . . in almost 
anyone") standard in assessing whether a 
stressor is sufficient to trigger PTSD, 
to a subjective standard.  The criteria 
now require exposure to a traumatic event 
and a response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost anyone."  The 
sufficiency of a stressor is, 
accordingly, now a clinical determination 
for the examining mental health 
professional.

Cohen, 10 Vet. App at 153 (Nebeker, C.J., concurring).

The Board notes that no supplemental statement of the case 
(SSOC) or other communication from the RO has notified the 
veteran that his claim was being denied, inter alia, because 
there was no evidence of a stressor that was "so outside the 
range of usual human experience that [it] would be markedly 
distressing to almost anyone."

Before entering an order denying the veteran's PTSD claim, 
therefore, the Board must determine whether rendering a 
decision prior to consideration of the changed regulations by 
the agency of original jurisdiction (the RO) would prejudice 
the veteran in the course of his appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  In doing so, it must 
apply the binding precedent opinion of VAOPGCPREC 16-92, 57 
Fed. Reg. 49747 (1992).  See 38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. § 19.5 (1998).  That opinion observes that 
whether the Board is required to remand a case "to cure a 
deficiency in the statement of the case" depends "on the 
circumstances of the individual case."  VAOPGCPREC 16-92, 
para. 19.  If the Board can fairly conclude that that veteran 
has not been prejudiced by omission from the SSOC of a 
pertinent regulatory citation, it may properly render a 
decision.  Bernard, 4 Vet. App. at 394, citing VAOPGCPREC 16-
92.

Because the Board's decision to deny service connection for 
PTSD is based upon the absence of credible supporting 
evidence confirming the existence of any claimed stressor, 
without regard to its sufficiency, it would not be changed by 
the application of the recently-adopted DSM-IV criteria.  
Accordingly, the Board finds that the veteran will not be 
prejudiced by its rendering of a decision on this issue, and 
there is no requirement to remand this case to the RO for 
additional consideration.

For these reasons, the Board finds that the veteran is not 
shown to have PTSD as a result of his active service during 
the Vietnam War.  Hence, service connection for PTSD is not 
warranted.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 
3.304(f).  With regard to that aspect of the veteran's claim 
for service connection for an acquired psychiatric disorder 
(other than PTSD), the Board notes that there is no evidence 
of a psychiatric disorder in service, or of a psychosis 
within 1 year of separation from service.  Indeed, there is 
no post-service medical evidence reflecting evaluation or 
treatment for a mental disorder until May 1991.  Also, as 
noted above, the veteran's reported in-service stressors are 
unverifiable.  Thus, the Board finds that the preponderance 
of the evidence does not indicate a nexus between a current 
psychiatric disorder and service.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, is 
denied.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

